COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 PATRICK MARTINEZ,                               §                No. 08-14-00242-CR

                       Appellant,                §                  Appeal from the

 v.                                              §                 171st District Court

 THE STATE OF TEXAS,                             §              of El Paso County, Texas

                        State.                   §                (TC# 20130D04142)

                                              §
                                            ORDER

       The Court GRANTS Anita Garcia’s fourth request for an extension of time within which

to file the Reporter’s Record until March 21, 2015.            NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita Garcia, Official Court Reporter for the 171st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before March 21, 2015.

       If the Reporter’s Record is not filed with this Court by March 21, 2015, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Reporter’s

Record has not been filed.


       IT IS SO ORDERED this 23rd day of February, 2015.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.